Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20              PageID.1783      Page 1 of 31



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 RONALD LEWIS KENNEDY, #602611,

               Petitioner,

 v.                                                CASE NO. 2:17-CV-11578
                                                   HONORABLE NANCY G. EDMUNDS

 SHANE JACKSON,

            Respondent.
 ________________________________/

         OPINION AND ORDER DENYING IN PART AND GRANTING IN PART
                THE PETITION FOR A WRIT OF HABEAS CORPUS,
               DENYING A CERTIFICATE OF APPEALABILITY, AND
         DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

 I.     Introduction

        This is a habeas case brought pursuant to 28 U.S.C. § 2254. Michigan prisoner

 Ronald Lewis Kennedy (“Petitioner”) was convicted of second-degree murder, MICH. COMP.

 LAWS § 750.317, assault with intent to murder, MICH. COMP. LAWS § 750.83, and domestic

 violence, third offense, MICH. COMP. LAWS § 750.81(4), following a jury trial in the Oakland

 County Circuit Court. He was sentenced, as a fourth habitual offender, MICH. COMP. LAWS

 § 769.12, to concurrent terms of 70 to 150 years imprisonment, 40 to 80 years

 imprisonment, and 3 to 15 years imprisonment on those convictions in 2013.

        In his pro se pleadings, Petitioner raises claims concerning the effectiveness of trial

 counsel, the conduct of the prosecutor, the effectiveness of appellate counsel, and the

 validity of his sentences. For the reasons set forth, the Court grants habeas relief on the

 sentencing claim, in part, but denies habeas relief as to all of the other claims. The Court
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20             PageID.1784      Page 2 of 31



 also denies a certificate of appealability and denies Petitioner leave to proceed in forma

 pauperis on appeal.

 II.    Facts and Procedural History

        Petitioner’s convictions arise from his fatal stabbing of his wife Jessica Kennedy’s

 friend, Charles Shiffman, and the non-fatal stabbing of Jessica Kennedy as she was

 attempting to leave the marital home in Oakland County, Michigan on December 1, 2012.

 At trial, Shiffman’s adult nephew, Jordan Jaime, testified that he drove Shiffman to the

 house to help Jessica Kennedy, witnessed the confrontation that occurred outside as he

 sat in his vehicle, and called 911. Jessica Kennedy testified about the incident, as well as

 Petitioner’s prior domestic abuse. Petitioner’s ex-wife, Rena Kennedy, testified about

 Petitioner’s domestic abuse during their relationship. The prosecution also presented

 recordings of Petitioner’s jail calls to Jessica Kennedy and to his mother, expert testimony

 on domestic violence, testimony from the medical examiner and medical personnel who

 responded to the scene, and testimony from the investigating police officers and experts.

 Petitioner testified in his own defense at trial asserting that he acted in self-defense when

 he stabbed Shiffman and that he stabbed Jessica Kennedy during the struggle and did not

 intent to kill her. The Court adopts the detailed statement of facts set forth in the

 prosecutor’s brief on direct appeal to the extent that those facts are consistent with the

 record. Pros. App. Brf., pp. 1-33 (ECF No. 11-14, Page ID.1063-1096).

        Following his convictions and sentencing, Petitioner filed an appeal of right with the

 Michigan Court of Appeals raising claims concerning the effectiveness of trial counsel, the

 conduct of the prosecutor, the trial court’s exclusion of evidence about the victim, and the

 trial court’s contradiction of the sequestration order. The court denied relief on those


                                              2
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20              PageID.1785      Page 3 of 31



 claims and affirmed his convictions and sentences. People v. Kennedy, No. 316985, 2014

 WL 6853000 (Mich. Ct. App. Dec. 4, 2014). Petitioner then filed an application for leave

 to appeal with the Michigan Supreme Court raising the same claims, as well as additional

 claims concerning the effectiveness of trial counsel. The court denied leave to appeal in

 a standard order. People v. Kennedy, 497 Mich. 1030, 863 N.W .2d 76 (2015).

        Petitioner subsequently filed a motion for relief from judgment with the state trial

 court raising claims concerning the conduct of the prosecutor, the effectiveness of trial and

 appellate counsel, and the necessity of a remand for re-sentencing under People v.

 Lockridge, 498 Mich. 358, 870 N.W.2d 502 (2015). The court denied relief on those claims

 pursuant to Michigan Court Rule 6.508(D)(2) and (3) and on the merits. People v.

 Kennedy, No. 2013-244509-FC (Oakland Co. Cir. Ct. March 25, 2016). Petitioner filed a

 delayed application for leave to appeal with the Michigan Court of Appeals, which was

 denied because Petitioner “failed to meet the burden of establishing entitlement to relief

 under MCR 6.508(D).” The court also noted that Lockridge is not retroactive to sentences

 on collateral review. People v. Kennedy, No. 333655 (Mich. Ct. App. Aug. 10, 2016).

 Petitioner filed an application for leave to appeal with the Michigan Supreme Court, which

 was similarly denied. People v. Kennedy, 400 Mich. 981, 893 N.W.2d 609 (2017).

        Petitioner thereafter filed his pro se federal habeas petition. He raises the following

 claims as grounds for relief:

        I.     He was denied due process rights and the right to a fair trial where
               trial counsel’s performance fell below an objective standard of
               reasonableness depriving him of the effective assistance of counsel.

               a.     Trial counsel was ineffective for failing to challenge the effect
                      of the inflammatory evidence of multiple domestic violence



                                               3
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20              PageID.1786      Page 4 of 31



                      assaults had on the non-domestic violence second degree
                      murder charge as being more prejudicial than probative.

               b.     Trial counsel was ineffective for failing to advise him of the
                      proper sentencing guidelines if he were to lose at trial, as
                      opposed to taking the plea deal offered, when counsel was
                      advising him on the pursuit of jury trial.

               c.     Trial counsel was ineffective for failing to present evidence of
                      his mental health and mental impairment, by never having him
                      evaluated psychologically.

               d.     Trial counsel was ineffective for failing to investigate potential
                      witnesses, specifically a medical expert, to refute the testimony
                      pertaining to injuries of Jessica Kennedy, which resulted in
                      counsel’s failure to object to false testimony by Jessica
                      Kennedy.

        II.    His due process right to a fair trial was violated where the prosecutor
               engaged in misconduct during rebuttal arguments by arguing facts not
               in evidence and not correcting the false witness testimony regarding
               Jessica Kennedy’s injuries.

        III.   He was deprived the effective assistance of appellate counsel where
               appellate attorney Neal Szabo failed to investigate and acquire
               University of Michigan medical reports and file them in the court of
               appeals, thus rendering his main argument in his appeal moot due to
               incomplete information.

        IV.    He is entitled to resentencing where the sentencing court failed to
               resolve challenges based upon materially inaccurate information in
               the presentence report depriving him of state and federal Sixth and
               Fourteenth Amendment requirements and he is entitled to remand for
               resentencing under People v. Lockridge and Montgomery v. Louisiana
               where the court engaged in judicial fact-finding that increased his
               sentencing range in violation of his Sixth Amendment rights.

 Respondent filed an answer to the petition contending that it should be denied because

 certain claims are procedurally defaulted and all of the claims lack merit. Petitioner filed

 a reply to that answer.

 III.   Standard of Review



                                              4
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20                   PageID.1787        Page 5 of 31



        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), codified at

 28 U.S.C. § 2241 et seq., sets forth the standard of review that federal courts must use

 when considering habeas petitions brought by prisoners challenging their state court

 convictions. The AEDPA provides in relevant part:

            An application for a writ of habeas corpus on behalf of a person in
            custody pursuant to the judgment of a State court shall not be granted
            with respect to any claim that was adjudicated on the merits in State court
            proceedings unless the adjudication of the claim--

           (1)    resulted in a decision that was contrary to, or involved an
                  unreasonable application of, clearly established Federal law, as
                  determined by the Supreme Court of the United States; or

           (2)    resulted in a decision that was based on an unreasonable
                  determination of the facts in light of the evidence presented in the
                  State court proceeding.

  28 U.S.C. §2254(d) (1996).

         “A state court’s decision is ‘contrary to’ . . . clearly established law if it ‘applies a rule

  that contradicts the governing law set forth in [Supreme Court cases]’ or if it ‘confronts a

  set of facts that are materially indistinguishable from a decision of [the Supreme] Court

  and nevertheless arrives at a result different from [that] precedent.’” Mitchell v. Esparza,

  540 U.S. 12, 15-16 (2003) (per curiam) (quoting Williams v. Taylor, 529 U.S. 362, 405-06

  (2000)); see also Bell v. Cone, 535 U.S. 685, 694 (2002).

         “[T]he ‘unreasonable application’ prong of § 2254(d)(1) permits a federal habeas

  court to ‘grant the writ if the state court identifies the correct governing legal principle from

  [the Supreme] Court but unreasonably applies that principle to the facts of petitioner’s

  case.” Wiggins v. Smith, 539 U.S. 510, 520 (2003) (quoting Williams, 529 U.S. at 413);

  see also Bell, 535 U.S. at 694. However, “[i]n order for a federal court to find a state

  court’s application of [Supreme Court] precedent ‘unreasonable,’ the state court’s decision

                                                  5
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20              PageID.1788      Page 6 of 31



  must have been more than incorrect or erroneous. The state court’s application must

  have been ‘objectively unreasonable.’” Wiggins, 539 U.S. at 520-21 (citations omitted);

  see also Williams, 529 U.S. at 409. “AEDPA thus imposes a ‘highly deferential standard

  for evaluating state-court rulings,’ and ‘demands that state-court decisions be given the

  benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting Lindh, 521 U.S.

  at 333, n. 7; Woodford v. Viscotti, 537 U.S. 19, 24 (2002) (per curiam)).

         The United States Supreme Court has held that “a state court’s determination that

  a claim lacks merit precludes federal habeas relief so long as ‘fairminded jurists could

  disagree’ on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.

  86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Supreme

  Court has emphasized “that even a strong case for relief does not mean the state court’s

  contrary conclusion was unreasonable.” Id. (citing Lockyer v. Andrade, 538 U.S. 63, 75

  (2003)). A habeas court “must determine what arguments or theories supported or . . .

  could have supported, the state court’s decision; and then it must ask whether it is

  possible fairminded jurists could disagree that those arguments or theories are

  inconsistent with the holding in a prior decision” of the Supreme Court. Id. Thus, in order

  to obtain federal habeas relief, a state prisoner must show that the state court’s rejection

  of a claim “was so lacking in justification that there was an error well understood and

  comprehended in existing law beyond any possibility for fairminded disagreement.” Id.;

  see also White v. Woodall, 572 U.S. 415, 419-20 (2014). Federal judges “are required

  to afford state courts due respect by overturning their decisions only when there could be

  no reasonable dispute that they were wrong.” Woods v. Donald, 575 U.S. 312, 316

  (2015). A habeas petitioner cannot prevail as long as it is within the “realm of possibility”


                                               6
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20             PageID.1789      Page 7 of 31



  that fairminded jurists could find the state court decision to be reasonable. Woods v.

  Etherton, _ U.S. _, 136 S. Ct. 1149, 1152 (2016).

         Section 2254(d)(1) limits a federal court’s review to a determination of whether the

  state court’s decision comports with clearly established federal law as determined by the

  Supreme Court at the time the state court renders its decision. Williams, 529 U.S. at 412;

  see also Knowles v. Mirzayance, 556 U.S. 111, 122 (2009) (noting that the Supreme

  Court “has held on numerous occasions that it is not ‘an unreasonable application of

  clearly established Federal law’ for a state court to decline to apply a specific legal rule

  that has not been squarely established by this Court”) (quoting Wright v. Van Patten, 552

  U.S. 120, 125-26 (2008) (per curiam)); Lockyer, 538 U.S. at 71-72. Section 2254(d) “does

  not require a state court to give reasons before its decision can be deemed to have been

  ‘adjudicated on the merits.’” Harrington, 562 U.S. at 100. Furthermore, it “does not

  require citation of [Supreme Court] cases–indeed, it does not even require awareness of

  [Supreme Court] cases, so long as neither the reasoning nor the result of the state-court

  decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002); see also Mitchell, 540

  U.S. at 16.

         The requirements of “clearly established law” are to be determined solely by

  Supreme Court precedent.        Thus, “circuit precedent does not constitute ‘clearly

  established Federal law, as determined by the Supreme Court,’” and “[i]t therefore cannot

  form the basis for habeas relief under AEDPA.” Parker v. Matthews, 567 U.S. 37, 48-49

  (2012) (per curiam); see also Lopez v. Smith, 574 U.S. 1, 2 (2014) (per curiam). The

  decisions of lower federal courts may be useful in assessing the reasonableness of the

  state court’s decision. Stewart v. Erwin, 503 F.3d 488, 493 (6th Cir. 2007) (citing Williams


                                              7
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20               PageID.1790      Page 8 of 31



  v. Bowersox, 340 F.3d 667, 671 (8th Cir. 2003)); Dickens v. Jones, 203 F. Supp. 2d 354,

  359 (E.D. Mich. 2002).

         Lastly, a state court’s factual determinations are presumed correct on federal

  habeas review. 28 U.S.C. § 2254(e)(1). A petitioner may rebut this presumption with

  clear and convincing evidence. Warren v. Smith, 161 F.3d 358, 360-61 (6th Cir. 1998).

  Habeas review is also “limited to the record that was before the state court.” Cullen v.

  Pinholster, 563 U.S. 170, 181 (2011).

  IV.    Discussion

         A.     Ineffective Assistance of Trial Counsel Claims

         Petitioner first asserts that he is entitled to habeas relief because trial counsel was

  ineffective for failing to challenge the admission of his prior domestic violence assaults,

  for failing to properly advise him of the sentencing guidelines, for failing to evaluate him

  and present mental health evidence, and for failing to investigate a medical expert to

  testify about Jessica Kennedy’s injuries. Respondent contends that a portion of these

  claims are procedurally defaulted and that all of them lack merit.

         The Sixth Amendment to the United States Constitution guarantees a criminal

  defendant the right to the effective assistance of counsel. In Strickland v. Washington,

  466 U.S. 668 (1984), the Supreme Court set forth a two-prong test for determining

  whether a habeas petitioner has received ineffective assistance of counsel. First, a

  petitioner must prove that counsel’s performance was deficient. This requires a showing

  that counsel made errors so serious that he or she was not functioning as counsel as

  guaranteed by the Sixth Amendment. Strickland, 466 U.S. at 687. Second, a petitioner

  must establish that counsel’s deficient performance prejudiced the defense. Counsel’s


                                               8
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20              PageID.1791      Page 9 of 31



  errors must have been so serious that they deprived the petitioner of a fair trial or a fair

  appeal. Id.

         To satisfy the performance prong, a petitioner must identify acts that were “outside

  the wide range of professionally competent assistance.” Id. at 690. The reviewing court’s

  scrutiny of counsel’s performance is highly deferential. Id. at 689. There is a strong

  presumption that trial counsel rendered adequate assistance and made all significant

  decisions in the exercise of reasonable professional judgment. Id. at 690. The petitioner

  bears the burden of overcoming the presumption that the challenged actions were sound

  trial strategy.

         As to the prejudice prong, a petitioner must show that “there is a reasonable

  probability that, but for counsel’s unprofessional errors, the result of the proceeding would

  have been different.” Id. at 694. A reasonable probability is one that is sufficient to

  undermine confidence in the outcome of the proceeding. Id. “On balance, the benchmark

  for judging any claim of ineffectiveness must be whether counsel’s conduct so

  undermined the proper functioning of the adversarial process that the [proceeding] cannot

  be relied on as having produced a just result.” Strickland, 466 U.S. at 686.

         The Supreme Court has confirmed that a federal court’s consideration of ineffective

  assistance of counsel claims arising from state criminal proceedings is quite limited on

  habeas review due to the deference accorded trial attorneys and state appellate courts

  reviewing their performance. “The standards created by Strickland and § 2254(d) are both

  ‘highly deferential,’ and when the two apply in tandem, review is ‘doubly’ so.” Harrington,

  562 U.S. at 105 (internal and end citations omitted). “When § 2254(d) applies, the




                                               9
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20               PageID.1792      Page 10 of 31



  question is not whether counsel’s actions were reasonable. The question is whether there

  is any reasonable argument that counsel satisfied Strickland’s deferential standard.” Id.

         Petitioner first asserts that trial counsel was ineffective for failing to adequately

  challenge the admission of his prior acts of domestic violence. Petitioner raised this claim

  on direct appeal and the Michigan Court of Appeals applied the Strickland standard and

  denied relief. The court explained in relevant part:

         Defendant argues that he was denied the effective assistance of counsel in
         the context of the admission of prior acts of domestic violence. The
         prosecution moved to admit evidence of defendant's prior acts of domestic
         violence under MCL 768.27b. Defense counsel objected, arguing that the
         evidence was not relevant to second-degree murder, that defendant
         intended to plead to domestic violence, and that defense counsel intended
         to argue that defendant's intent was less than intent to commit murder.

         The trial court found that the domestic violence evidence was relevant and
         not unfairly prejudicial to the assault with intent to murder charge (against
         defendant's wife). However, the trial court agreed that the evidence had no
         apparent relevance to the second-degree murder charge (against the male
         victim), and it posed a risk of unfair prejudice and confusion. However, the
         court found that a limiting instruction would suffice to alleviate any prejudice.
         The trial court thereafter gave a limiting instruction, informing the jury that
         it could consider the prior domestic violence evidence only in context of the
         assault with intent to murder charge, not second-degree murder.

         Defense counsel's performance did not fall below an objective standard of
         reasonableness. Vaughn, 491 Mich at 669. Defense counsel challenged the
         prosecution's actions, specifically arguing that the disputed evidence should
         be excluded. While defense counsel did not succeed in his objections, that
         is not the test for ineffective assistance of counsel. People v. Williams, 240
         Mich App 316, 332; 614 NW2d 647 (2000) (“[t]he fact that the strategy
         chosen by defense counsel did not work does not constitute ineffective
         assistance of counsel.”).

         Furthermore, the trial court agreed that the evidence was not relevant to the
         second-degree murder charge and was prejudicial. The trial court selected
         the remedy it deemed appropriate, namely, a limiting instruction. Defendant
         has not identified any further action his trial counsel could have taken to
         alter the trial court's ruling. People v. Thomas, 260 Mich App 450, 457; 678
         NW2d 631 (2004) (counsel is not ineffective for failing to follow a futile
         course of action). Because defense counsel challenged the disputed

                                               10
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20              PageID.1793      Page 11 of 31



         evidence, there is no basis to conclude that he abdicated his role in
         providing effective assistance of counsel.

  Kennedy, 2014 WL 6853000 at *1-2 (footnote omitted).

         The state court’s decision is neither contrary to Supreme Court precedent nor an

  unreasonable application of federal law or the facts. The record reveals that trial counsel

  did object to the other acts evidence because it was irrelevant to the second-degree

  murder charge, Petitioner would plead guilty to the domestic violence charge, and he

  would challenge the intent element for the assault charge. Such an objection was

  reasonable. Moreover, the record reveals that the trial court agreed that the domestic

  violence evidence was irrelevant to the second-degree murder charge, but was relevant

  to the other charges, and issued a limiting instruction to the jury. Such action was

  sufficient to protect Petitioner’s rights. Petitioner fails to show that additional argument

  by counsel on this issue would have affected the trial court’s ruling or the outcome at trial.

  He thus fails to establish that trial counsel was deficient and/or that he was prejudiced by

  counsel’s conduct in this regard. Habeas relief is not warrant on this claim.

         Petitioner next asserts that trial counsel was ineffective for improperly advising him

  that he only faced a 30-year sentence on the second-degree murder charge if convicted

  at trial, as opposed to the 70 to 150-year sentence that he received, which led him to

  reject a plea offer with a 25-year maximum sentence for that offense. Petitioner raised

  this claim on direct appeal and the Michigan Court of Appeals denied relief. The court

  explained in relevant part:

         “In the context of pleas a defendant must show the outcome of the plea
         process would have been different with competent advice.” Lafler v. Cooper,
         _ US _; 132 S Ct 1376, 1384; 182 LEd2d 398 (2012). A defendant has the
         burden of establishing the factual predicate for his claim of ineffective
         assistance of counsel. People v. Hoag, 460 Mich 1, 6; 594 NW2d 57 (1999).

                                               11
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20            PageID.1794     Page 12 of 31



         In the instant case, there is no record evidence to support defendant's
         claim. In fact, in a recorded jailhouse conversation, defendant referenced
         that he may be facing life imprisonment if convicted. Thus, the only record
         evidence indicates that defendant was aware of the consequences of a
         conviction. Accordingly, defendant has failed to establish the factual
         predicate for his claim.

  Kennedy, 2014 WL 683000 at *2.

         The state court’s decision is neither contrary to Supreme Court precedent nor an

  unreasonable application of federal law or the facts. Criminal defendants are entitled to

  the effective assistance of counsel during plea negotiations. McMann v. Richardson, 397

  U.S. 759, 771 (1970). Trial counsel can be ineffective when his or her erroneous advice

  results in the rejection of a plea offer if the defendant would have otherwise accepted the

  plea bargain. Lafler v. Cooper, 566 U.S. 156, 162-63 (2012). In this case, Petitioner fails

  to establish that counsel was ineffective. He presents no evidence, other than his own

  assertions, to show that counsel misadvised him about his potential sentence if convicted

  of second-degree murder. It is well-established, however, that conclusory allegations

  without evidentiary support are insufficient to warrant federal habeas relief. See, e.g.,

  Cross v. Stovall, 238 F. App’x 32, 39-40 (6th Cir. 2007); Workman v. Bell, 178 F.3d 759,

  771 (6th Cir. 1998) (conclusory allegations of ineffective assistance of counsel do not

  justify habeas relief); see also Washington v. Renico, 455 F.3d 722, 733 (6th Cir. 2006)

  (bald assertions and conclusory allegations do not provide a basis for an evidentiary

  hearing on habeas review). Petitioner’s assertion about counsel’s advice is also suspect

  given his vested interest in the matter. See, e.g., McCray v. Vasbinder, 499 F.3d 568, 573

  (6th Cir. 2007) (“A reasonable juror surely could discount [a petitioner’s] own testimony

  in support of his own cause.”). More importantly, Petitioner’s assertion is belied by the


                                             12
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20               PageID.1795       Page 13 of 31



  record which shows that he knew that he was charged as a fourth habitual offender and

  he admitted in a recorded jail call that he faced a life sentence.

         Lastly, it is doubtful that Petitioner would have accepted the plea offer but for trial

  counsel’s alleged conduct given that Petitioner asserted that he acted in self-defense and

  maintained his innocence throughout his trial and appeal. Petitioner thus fails to show

  that counsel was ineffective during the plea negotiation process. Habeas relief is not

  warranted on this claim.

         Petitioner also asserts that trial counsel was ineffective for failing to investigate and

  evaluate his mental health, presumably in order to present some type of mental illness

  defense. Petitioner raised this claim on direct appeal and the Michigan Court of Appeals

  denied relief. The court explained in relevant part:

         The decision to pursue a particular defense is a matter of trial strategy, and
         defense counsel is not required to concoct a defense when none exists.
         People v. Buie, 298 Mich App 50, 66; 825 NW2d 361 (2012). “The role of
         defense counsel is to choose the best defense for the defendant under the
         circumstances.” People v. Pickens, 446 Mich 298, 325; 521 NW2d 797
         (1994). In this case, defendant told the police that he stabbed the male
         victim in a manner consistent with self-defense. Accordingly, defense
         counsel's self-defense strategy was reasonable in light of the evidence. Nor
         does defendant highlight any evidence demonstrating that defense counsel
         should have pursued some type of mental illness defense. In strategically
         choosing to pursue a self-defense theory, defense counsel was not
         ineffective. Pickens, 446 Mich at 325.

  Kennedy, 2014 WL 683000 at *2.

         The state court’s decision is neither contrary to Supreme Court precedent nor an

  unreasonable application of federal law or the facts. It is well-settled that defense counsel

  must conduct a reasonable investigation into the facts of a defendant’s case, or make a

  reasonable determination that such investigation is unnecessary. Wiggins, 539 U.S. at


                                               13
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20            PageID.1796     Page 14 of 31



  522-23; Strickland, 466 U.S. at 691; Stewart v Wolfenbarger, 468 F.3d 338, 356 (6th Cir.

  2007); Towns v. Smith, 395 F.3d 251, 258 (6th Cir. 2005). The duty to investigate

  “includes the obligation to investigate all witnesses who may have information concerning

  . . . guilt or innocence.” Towns, 395 F.3d at 258. That being said, decisions as to what

  evidence to present and whether to call certain witnesses are presumed to be matters of

  trial strategy. When making strategic decisions, counsel’s conduct must be reasonable.

  Roe v. Flores-Ortega, 528 U.S. 470, 481 (2000); see also Wiggins, 539 U.S. at 522-23.

  The failure to call witnesses or present other evidence constitutes ineffective assistance

  of counsel only when it deprives a defendant of a substantial defense. Chegwidden v.

  Kapture, 92 F. App’x 309, 311 (6th Cir. 2004); Hutchison v. Bell, 303 F.3d 720, 749 (6th

  Cir. 2002).

         In this case, the record indicates that trial counsel made a strategic decision to

  present a claim of self-defense based upon Petitioner’s statements to police after the

  incident. Such a strategy was reasonable under the circumstances. The fact that

  counsel’s strategy was ultimately unsuccessful does not mean that counsel was

  ineffective. See Moss v. Hofbauer, 286 F.3d 851, 859 (6th Cir. 2002) (an ineffective

  assistance of counsel claim “cannot survive so long as the decisions of a defendant's trial

  counsel were reasonable, even if mistaken”). While Petitioner contends that trial counsel

  should have investigated his mental health, he offers no affidavits or other evidence to

  show that such an investigation was warranted, that it would have led to favorable

  evidence, or that there was an expert who would have testified for the defense. As

  discussed, conclusory allegations, without evidentiary support, do not provide a basis for

  habeas relief. See Cross, 238 F. App’x at 39-40; Workman, 178 F.3d at 771; see also

                                             14
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20               PageID.1797      Page 15 of 31



  Washington, 455 F.3d at 733.

         Moreover, Petitioner was not deprived of a substantial defense. The record

  indicates that counsel presented a reasonable self-defense claim, which included

  Petitioner’s own police statements and testimony, and that counsel made reasonable

  efforts to challenge the prosecution’s case and to cast doubt upon the prosecution

  witnesses’ version of events. Petitioner fails to establish that trial counsel was ineffective

  under the Strickland standard. Habeas relief is not warranted on this claim.

         Lastly, Petitioner asserts that trial counsel was ineffective for failing to investigate

  potential expert witnesses to refute testimony about the severity of Jessica Kennedy’s

  injuries. Respondent contends that this claim is unexhausted and now procedurally

  defaulted because Petitioner first raised it in his motion for relief from judgment before the

  state trial court, but did not further pursue it before the Michigan appellate courts.

         A prisoner filing a petition for a writ of habeas corpus under 28 U.S.C. §2254 must

  first exhaust all state remedies. See O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)

  (“state prisoners must give the state courts one full fair opportunity to resolve any

  constitutional issues by invoking one complete round of the State's established appellate

  review process”); Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994).             To satisfy this

  requirement, the claims must be “fairly presented” to the state courts, meaning that the

  petitioner must have asserted both the factual and legal bases for the claims in the state

  courts. McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000); see also Williams v.

  Anderson, 460 F.3d 789, 806 (6th Cir. 2006) (citing McMeans). The claims must also be

  presented to the state courts as federal constitutional issues. Koontz v. Glossa, 731 F.2d

  365, 368 (6th Cir. 1984). Furthermore, each issue must be presented to both the

                                               15
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20               PageID.1798       Page 16 of 31



  Michigan Court of Appeals and the Michigan Supreme Court to satisfy the exhaustion

  requirement. Welch v. Burke, 49 F. Supp. 2d 992, 998 (E.D. Mich. 1999); see also Hafley

  v. Sowders, 902 F.2d 480, 483 (6th Cir. 1990). While the exhaustion requirement is not

  jurisdictional, a “strong presumption” exists that a petitioner must exhaust all available

  state remedies before seeking federal habeas review. Granberry v. Greer, 481 U.S. 129,

  131, 134-35 (1987). The burden is on the petitioner to prove exhaustion. Rust, 17 F.3d

  at 160.

         Petitioner fails to show that he properly exhausted this claim in the state courts.

  While this claim in his motion for relief from judgment before the trial court, he did not fully

  exhaust the issue in the appellate courts. This claim is therefore unexhausted. Moreover,

  Petitioner no longer has an available means by which to exhaust his claims since he has

  already filed a motion for relief from judgment with the state trial court. Any attempt to file

  a second motion for relief from judgment would be futile. Under Michigan Court Rule

  6.502(G)(1), a state criminal defendant is generally permitted to only file one

  post-conviction motion for relief from judgment. Gadomski v. Renico, 258 F. App’x 781,

  783 (6th Cir. 2007); Hudson v. Martin, 68 F. Supp. 2d 798, 800 (E.D. Mich. 1999). The

  unexhausted claim does not fall within the exceptions for filing a second motion.

         Because Petitioner has not fully exhausted this claim in the state courts and no

  longer has an available remedy by which to do so, the claim is now defaulted. When a

  habeas petitioner fails to properly present a claim to the state courts and is barred from

  pursuing further relief under state law, he has procedurally defaulted that claim for

  purposes of federal habeas review. See Gray v. Netherland, 518 U.S. 152, 161-62




                                                16
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20             PageID.1799      Page 17 of 31



  (1996); Pudelski v. Wilson, 576 F.3d 595, 605 (6th Cir. 2009) (citing Martin v. Mitchell, 280

  F.3d 594, 603 (6th Cir. 2002)).

         Federal habeas relief is precluded on claims which have not been presented to the

  state courts in accordance with the state’s procedural rules. Wainwright v. Sykes, 433

  U.S. 72, 85-87 (1977). A state prisoner who fails to comply with a state’s procedural rules

  waives the right to federal habeas review absent a showing of cause for noncompliance

  and actual prejudice resulting from the alleged constitutional violation, or a showing of a

  fundamental miscarriage of justice. Coleman v. Thompson, 501 U.S. 722, 750-51 (1991);

  Nields v. Bradshaw, 482 F.3d 442 (6th Cir. 2007); Gravley v. Mills, 87 F.3d 779, 784-85

  (6th Cir. 1996).

         Petitioner fails to cause to excuse this procedural default. Any failings by appellate

  counsel with regard to direct appeal do not excuse Petitioner’s failure to properly exhaust

  this claim in the appellate courts on collateral review. Moreover, a prisoner’s pro se status

  or lack of knowledge about state court rules does not constitute cause to excuse a

  procedural default. Hannah v. Conley, 49 F.3d 1193, 1197 (6th Cir. 1995); Robertson v.

  Abramajtys, 144 F. Supp. 2d 829, 838 (E.D. Mich. 2001). Because Petitioner fails to

  establish sufficient cause to excuse his procedural default, the Court need not address

  the issue of prejudice. Smith v. Murray, 477 U.S. 527, 533 (1986); Long v. McKeen, 722

  F.2d 286, 289 (6th Cir. 1983).

         Nonetheless, the Court notes that Petitioner cannot establish prejudice as this

  claim lacks merit. While Petitioner asserts that medical records indicate that Jessica

  Kennedy only had one stab wound (contrary to her testimony that she had two), several

  pages of the medical records indicate that she, in fact, had two right flank stab wounds.

                                              17
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20            PageID.1800     Page 18 of 31



  (ECF No. 1-2, PageID.247, 249, 253). His claim is thus belied by the record. Petitioner

  also fails to present an expert affidavit or other evidence to support this claim or to

  otherwise show that expert testimony regarding the extent of Jessica Kennedy’s injuries

  would have affected the outcome at trial. As discussed, conclusory allegations do not

  provide a basis for habeas relief. See Cross, 238 F. App’x at 39-40; Workman, 178 F.3d

  at 771; see also Washington, 455 F.3d at 733.

        Lastly, Petitioner fails to demonstrate that a fundamental miscarriage of justice has

  occurred. The miscarriage of justice exception requires a showing that a constitutional

  violation probably resulted in the conviction of someone who is actually innocent. Murray

  v. Carrier, 477 U.S. 478, 479-80 (1986). To be credible, such a claim of actual innocence

  requires a petitioner to support the allegations of constitutional error with new reliable

  evidence that was not presented at trial. Schlup v. Delo, 513 U.S. 298, 324 (1995).

  Actual innocence means factual innocence, not mere legal insufficiency. Bousley v.

  United States, 523 U.S. 614, 623 (1998). Petitioner makes no such showing. This claim

  is thus barred by procedural default, lacks merit, and does not warrant habeas relief.

        B.     Prosecutorial Misconduct Claims

        Petitioner next asserts that he is entitled to habeas relief because the prosecutor

  engaged in misconduct by arguing facts not in evidence and by failing to correct Jessica

  Kennedy’s testimony as to the extent of her injuries. Respondent contends that these

  claims are unexhausted, procedurally defaulted, and/or lack merit.

        Petitioner first alleges that the prosecutor argued facts not in evidence by arguing

  the that DNA evidence would not answer the question of where Shiffman was stabbed

  because the blood stains found in the home were transfers. Respondent contends that

                                             18
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20              PageID.1801      Page 19 of 31



  this claim is procedurally defaulted due to the lack of objection at trial.

         Federal habeas relief may be precluded on a claim that a petitioner has not

  presented to the state courts in accordance with the state's procedural rules. Wainwright

  v. Sykes, 433 U.S. 72, 85-87 (1977); Couch v. Jabe, 951 F.2d 94, 96 (6th Cir. 1991). The

  doctrine of procedural default applies when a petitioner fails to comply with a state

  procedural rule, the rule is actually relied upon by the state courts, and the procedural rule

  is “adequate and independent.” White v. Mitchell, 431 F.3d 517, 524 (6th Cir. 2006);

  Howard v. Bouchard, 405 F.3d 459, 477 (6th Cir. 2005); Coleman v. Mitchell, 244 F.3d

  533, 539 (6th Cir. 2001). “A procedural default does not bar consideration of a federal

  claim on either direct or habeas review unless the last state court rendering a judgment

  in the case ‘clearly and expressly' states that its judgment rests on a state procedural bar.”

  Harris v. Reed, 489 U.S. 255, 263-64 (1989). The last explained state court ruling is used

  to make this determination. Ylst v. Nunnemaker, 501 U.S. 797, 803-05 (1991).

         The Michigan Court of Appeals rendered the last reasoned opinion on this claim.

  In denying relief, the court relied upon the failure to object at trial. Kennedy, 2014 WL

  6853000 at *3. The failure to make a contemporaneous objection is a recognized and

  firmly-established independent and adequate state law ground for refusing to review trial

  errors. People v. Carines, 460 Mich. 750, 763, 597 N.W.2d 130, 138 (1999); People v.

  Stanaway, 446 Mich. 643, 687, 521 N.W.2d 557, 579 (1994); see also Coleman v.

  Thompson, 501 U.S. 722, 750-51 (1991). Moreover, a state court does not waive a

  procedural default by looking beyond the default to determine if there are circumstances

  warranting review on the merits. Paprocki v. Foltz, 869 F.2d 281, 285 (6th Cir. 1989).

  Plain error review does not constitute a waiver of state procedural default rules. Girts v.

                                               19
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20                 PageID.1802      Page 20 of 31



  Yanai, 501 F.3d 743, 755 (6th Cir. 2007); Hinkle v. Randle, 271 F.3d 239, 244 (6th Cir.

  2001); Seymour v. Walker, 224 F.3d 542, 557 (6th Cir. 2000). Nor does a state court fail

  to sufficiently rely upon a procedural default by ruling on the merits in the alternative.

  McBee v. Abramajtys, 929 F.2d 264, 267 (6th Cir. 1991). The Michigan Court of Appeals

  denied relief on this claim based upon a procedural default – the failure to object at trial.

         As discussed, a state prisoner who fails to comply with a state's procedural rules

  waives the right to federal habeas review absent a showing of cause for noncompliance

  and actual prejudice resulting from the alleged constitutional violation, or a showing of a

  fundamental miscarriage of justice. Coleman, 501 U.S. at 753; Gravley, 87 F.3d at

  784-85. To establish cause, a petitioner must establish that some external impediment

  frustrated the ability to comply with the state’s procedural rule. Murray v. Carrier, 477 U.S.

  478, 488 (1986). A petitioner must present a substantial reason to excuse the default.

  Amadeo v. Zant, 486 U.S. 214, 223 (1988). Such reasons include interference by

  officials, attorney error rising to the level of ineffective assistance of counsel, or a showing

  that the factual or legal basis for a claim was not reasonably available. McCleskey v.

  Zant, 499 U.S. 467, 493-94 (1991).

         In this case, Petitioner fails to establish cause to excuse the failure to object at trial.

  While he might argue that trial counsel was ineffective as cause, such an argument is

  unavailing. In order to establish cause to excuse a procedural default, such a claim of

  ineffective assistance of counsel must itself must be exhausted in the state courts. See

  Edwards v. Carpenter, 529 U.S. 446, 451 (2000). Petitioner has not done so. Moreover,

  even if Petitioner could establish cause, he cannot establish prejudice because the

  underlying prosecutorial misconduct claim lacks merit.

                                                20
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20           PageID.1803     Page 21 of 31



        The United States Supreme Court has stated that prosecutors must “refrain from

  improper methods calculated to produce a wrongful conviction.” Berger v. United States,

  295 U.S. 78, 88 (1935). To prevail on a claim of prosecutorial misconduct, however, a

  habeas petitioner must demonstrate that the prosecutor's remarks “so infected the trial

  with unfairness as to make the resulting conviction a denial of due process.” Donnelly v.

  DeChristoforo, 416 U.S. 637, 643 (1974); Darden v. Wainwright, 477 U.S. 168, 181 (1986)

  (citing Donnelly); see also Parker v. Matthews, 567 U.S. 37, 45 (2012) (confirming that

  Donnelly/Darden is the proper standard).

        In this case, Petitioner fails to show that the prosecutor’s conduct was improper,

  let alone unfair. As explained by the Michigan Court of Appeals on plain error review, the

  prosecutor’s argument was supported by the testimony that the blood stains in the house

  were transfer stains made by Petitioner when he returned to the house after stabbing

  Shiffman. The prosecutor’s argument that DNA evidence would be immaterial was thus

  based upon a reasonable inference from the evidence. See Kennedy, 2014 WL 6853000

  at *3. While prosecutors may not misstate the evidence, United States v. Carter, 236 F.3d

  777, 784 (6th Cir. 2001), or argue facts not in evidence, Abela v. Martin, 380 F.3d 915,

  929 (6th Cir. 2004), they can make arguments based upon the evidence and have

  “‘leeway to argue reasonable inferences from the evidence’ during closing arguments.”

  United States v. Crosgrove, 637 F.3d 646, 664 (6th Cir. 2011) (quoting Byrd v. Collins,

  209 F.3d 486, 535 (6th Cir. 2000)). Such was the case here. Petitioner fails to establish

  that the prosecutor engaged in misconduct which rendered his trial fundamentally unfair.




                                             21
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20               PageID.1804      Page 22 of 31



         Lastly, as previously discussed, Petitioner fails to demonstrate that a fundamental

  miscarriage of justice occurred. He makes no showing of actual innocence. This claim

  is thus barred by procedural default, lacks merit, and does not warrant habeas relief.

         Petitioner also asserts that the prosecutor engaged in misconduct by failing to

  correct Jessica Kennedy’s testimony about the extent of her injuries and the length of her

  hospital stay. Respondent contends that this claim is unexhausted and now procedurally

  defaulted and that it lacks merit.

         As with Petitioner’s claim that trial counsel was ineffective for failing to investigate

  potential expert witnesses to refute testimony about the severity of Jessica Kennedy’s

  injuries, this claim is unexhausted because Petitioner failed to present it to the Michigan

  appellate courts on collateral review and is now procedurally defaulted. See discussion

  supra. Petitioner similarly fails to establish cause to excuse this default such that the

  Court need not address the issue of prejudice. Id.

         Nonetheless, even assuming that Petitioner could establish cause, he cannot

  establish prejudice because this claim lacks merit. The Supreme Court has made clear

  that the “deliberate deception of a court and jurors by the presentation of known and false

  evidence is incompatible with the rudimentary demands of justice.” Giglio v. United States,

  405 U.S. 150, 153 (1972); also Napue v. Illinois, 360 U.S. 264, 271 (1959); Coe v. Bell, 161

  F.3d 320, 343 (6th Cir. 1998). A habeas petitioner bears the burden of proving that the

  disputed testimony constitutes perjury. Napue, 360 U.S. at 270. To prevail on a claim that

  a conviction was obtained by evidence that the government knew or should have known to

  be false, a defendant must show that the statements were actually false, that the statements




                                               22
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20             PageID.1805     Page 23 of 31



  were material, and that the prosecutor knew that the statements were false. Coe, 161 F.3d

  at 343.

         Petitioner makes no such showing. Jessica Kennedy’s testimony regarding the

  extent of her injuries, e.g. the number of her stab wounds, was largely consistent with the

  medical records, see discussion supra, and the length of her hospital stay was immaterial.

  Moreover, any inconsistencies in her testimony do not establish that the prosecution

  knowingly presented perjured testimony. The fact that a witness contradicts herself or

  changes her story does not establish perjury, see, e.g., Malcum v. Burt, 276 F. Supp. 2d

  664, 684 (E.D. Mich. 2003), and mere inconsistencies in a witness’s testimony do not

  establish the knowing use of false testimony by a prosecutor. Coe, 161 F. 3d at 343.

  Petitioner fails to show that the prosecutor knowingly presented, or failed to correct,

  materially false testimony or otherwise engaged in actions that rendered his trial

  fundamentally unfair.

         Finally, as previously discussed, Petitioner fails to establish that a fundamental

  miscarriage of justice occurred. He makes no showing of actual innocence. This claim

  is thus unexhausted and now procedurally defaulted, lacks merit, and does not warrant

  habeas relief.

         C.     Ineffective Assistance of Appellate Counsel Claim

         Petitioner also assets that he is entitled to habeas relief because appellate counsel

  was ineffective for failing to obtain Jessica Kennedy’s medical records in order to show

  that she provided perjured testimony about the number of stab wounds she suffered and

  the length of her hospital stay. Respondent contends that this claim is unexhausted and

  now procedurally defaulted and that it lacks merit.


                                              23
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20               PageID.1806      Page 24 of 31



         As with Petitioner’s claim that trial counsel was ineffective for failing to investigate

  potential expert witnesses to refute testimony about the severity of Jessica Kennedy’s

  injuries and his claim that the prosecutor engaged in misconduct by failing to correct false

  testimony, this claim is unexhausted because Petitioner failed to present it to the Michigan

  appellate courts on collateral review and is now procedurally defaulted. See discussion

  supra. Petitioner similarly fails to establish cause to excuse this default such that the

  Court need not address the issue of prejudice. Id.

         Nonetheless, even assuming that Petitioner could establish cause, he cannot

  establish prejudice because this claim lacks merit. The right to the effective assistance

  of counsel includes the right to the effective assistance of appellate counsel on direct

  appeal. Evitts v. Lucey, 469 U.S. 387, 396 (1985). To prevail on a claim of ineffective

  assistance of appellate counsel, a petitioner must demonstrate that appellate counsel’s

  performance was deficient and that the deficient performance prejudiced the appeal.

  Strickland, 466 U.S. at 687.

         It is well-established, however, that a criminal defendant does not have a

  constitutional right to have appellate counsel raise every non-frivolous issue on appeal.

  Jones v. Barnes, 463 U.S. 745, 751 (1983). The United States Supreme Court has

  explained:

         For judges to second-guess reasonable professional judgments and impose
         on appointed counsel a duty to raise every "colorable" claim suggested by
         a client would disserve the … goal of vigorous and effective advocacy ….
         Nothing in the Constitution or our interpretation of that document requires
         such a standard.

  Id. at 754. Strategic and tactical choices regarding which issues to pursue on appeal are

  “properly left to the sound professional judgment of counsel.” United States v. Perry, 908

                                               24
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20              PageID.1807      Page 25 of 31



  F.2d 56, 59 (6th Cir. 1990). In fact, “the hallmark of effective appellate advocacy” is the

  “process of ‘winnowing out weaker arguments on appeal and focusing on’ those more

  likely to prevail.” Smith v. Murray, 477 U.S. 527, 536 (1986) (quoting Jones, 463 U.S. at

  751-52). “Generally, only when ignored issues are clearly stronger than those presented

  will the presumption of effective assistance of appellate counsel be overcome.” Monzo

  v. Edwards, 281 F.3d 568, 579 (6th Cir. 2002).

         In this case, Petitioner fails to show that appellate counsel erred or that he was

  prejudiced by counsel’s conduct. Appellate counsel may have reasonably decided not to

  seek Jessica Kennedy’s medical records because it was undisputed that she was stabbed

  and that she had to be hospitalized for medical treatment and because the number of her

  stab wounds and the time that she spent in the hospital was not critical to issues that

  counsel believed were more important on appeal. Moreover, as discussed supra, the

  medical records confirm that Jessica Kennedy was hospitalized for several days and

  support her testimony that she suffered two stab wounds. Petitioner fails to show that use

  of the medical records would have affected the outcome of his appeal, particularly given

  the significant evidence of his guilt presented at trial. He thus fails to show that appellate

  counsel was ineffective.

         Finally, as previously discussed, Petitioner fails to establish that a fundamental

  miscarriage of justice occurred. He makes no showing of actual innocence. This claim

  is thus unexhausted and now procedurally defaulted, lacks merit, and does not warrant

  habeas relief.




                                               25
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20               PageID.1808       Page 26 of 31



         D.     Sentencing Claims

         Lastly, Petitioner asserts that he is entitled to habeas relief because the trial court

  erred in scoring the Michigan sentencing guidelines by considering inaccurate information

  and improperly relied upon facts neither admitted by him nor proven beyond a reasonable

  doubt in imposing his sentences in violation of his Sixth Amendment rights. Respondent

  contends that these claims lack merit.

         A sentence imposed within the statutory limits is generally not subject to federal

  habeas review. Townsend v. Burke, 334 U.S. 736, 741 (1948); Cook v. Stegall, 56 F.

  Supp. 2d 788, 797 (E.D. Mich. 1999). Claims which arise out of a state trial court’s

  sentencing decision are not normally cognizable upon habeas review unless the petitioner

  can show that the sentence imposed exceeded the statutory limits or is wholly

  unauthorized by law. Lucey v. Lavigne, 185 F. Supp. 2d 741, 745 (E.D. Mich. 2001).

  Petitioner’s sentences are within the statutory maximums for his offenses as a fourth

  habitual offender.    See MICH. COMP. LAWS §§ 750.317, 750.83, 750.814, 769.12.

  Consequently, his sentences are insulated from habeas review absent a federal

  constitutional violation.

         As an initial matter, to the extent that Petitioner contests the trial court’s scoring of

  certain offense variables under state law, he is not entitled to relief. A claim challenging

  the scoring of the offense variables of the sentencing guidelines is not cognizable on

  federal habeas review because it is a state law claim. See Tironi v. Birkett, 252 F. App’x

  724, 725 (6th Cir. 2007); Howard v. White, 76 F. App’x 52, 53 (6th Cir. 2003) (“A state

  court’s alleged misinterpretation of state sentencing guidelines and crediting statutes is

  a matter of state concern only.”); Cheatham v. Hosey, 12 F.3d 211, 1993 WL 478854, *2

                                               26
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20           PageID.1809     Page 27 of 31



  (6th Cir. Nov. 19, 1993) (departure from state sentencing guidelines is a state law issue

  not cognizable on federal habeas review); see also Kissner v. Palmer, 826 F.3d 898, 904

  (6th Cir. 2016); McPhail v. Renico, 412 F. Supp. 2d 647, 656 (E.D. Mich. 2006). Alleged

  errors in scoring the offense variables and determining the sentencing guideline range do

  not warrant federal habeas relief. State courts are the final arbiters of state law and

  federal courts will not intervene in such matters. Lewis v. Jeffers, 497 U.S. 764, 780

  (1990); Oviedo v. Jago, 809 F.2d 326, 328 (6th Cir. 1987); see also Bradshaw v. Richey,

  546 U.S. 74, 76 (2005) (“a state court’s interpretation of state law, including one

  announced on direct appeal of the challenged conviction, binds a federal court sitting on

  habeas review”); Sanford v. Yukins, 288 F.3d 855, 860 (6th Cir. 2002). Habeas relief

  does not lie for perceived errors of state law. Estelle v. McGuire, 502 U.S. 62, 67-68

  (1991) (“it is not the province of a federal habeas court to reexamine state-court

  determinations on state-law questions”).

        A sentence may violate federal due process, however, if it is carelessly or

  deliberately pronounced on an extensive and materially false foundation which the

  defendant had no opportunity to correct. Townsend, 334 U.S. at 741; see also United

  States v. Tucker, 404 U.S. 443, 447 (1972) (citing Townsend); United States v. Sammons,

  918 F.2d 592, 603 (6th Cir. 1990) (defendant must have a meaningful opportunity to rebut

  contested sentencing information). To prevail on such a claim, a petitioner must show

  that the court relied upon the allegedly false information. United States v. Polselli, 747

  F.2d 356, 358 (6th Cir. 1984); Draughn v Jabe, 803 F. Supp. 70, 81 (E.D. Mich. 1992).

  Petitioner makes no such showing. He had a sentencing hearing before the trial court

  with an opportunity to contest the sentencing decision. Petitioner fails to establish that

                                             27
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20               PageID.1810       Page 28 of 31



  the state court relied upon materially false or inaccurate information in imposing his

  sentences which he had no opportunity to correct.

         Additionally, any claim that the state courts erred in interpreting state law and

  denying him a hearing or other relief under People v. Lockridge, 498 Mich. 358, 870

  N.W.2d 502 (2015), does not warrant federal habeas relief. As discussed, it is well-settled

  that “a state court’s interpretation of state law, including one announced on direct appeal

  of the challenged conviction, binds a federal court sitting on habeas review.” Bradshaw,

  546 U.S. at 76; Sanford, 288 F.3d at 860. State courts are the final arbiters of state law

  and the federal courts will not intervene in such matters. Lewis, 497 U.S. at 780; Oviedo,

  809 F.2d at 328. Habeas relief does not lie for perceived errors of state law. Estelle, 502

  U.S. at 67-68. Petitioner thus fails to state a claim upon which relief may be granted as

  to any such state law issues.

         Petitioner, however, also asserts that the trial court relied upon judicially-found facts

  that were neither admitted by him nor proven to the jury beyond a reasonable doubt in

  scoring several offense variables of the Michigan sentencing guidelines in violation of his

  Sixth Amendment rights. Petitioner raised this claim on collateral review and the state trial

  court and the Michigan Court of Appeals denied him relief, essentially ruling that Lockridge

  does not apply retroactively to his case. See Kennedy, No. 2013-244509-FC at pp. 4-6;

  Kennedy, No. 333655 at p. 1. The state courts, however, did not address the federal

  aspect of this claim. Accordingly, the Court must review the issue de novo.

         Petitioner’s Sixth Amendment sentencing claim arises from the United States

  Supreme Court’s decisions in Apprendi v. New Jersey, 530 U.S. 466 (2000), Blakely v.

  Washington, 542 U.S. 296 (2004); and Alleyne v. United States, 570 U.S. 99 (2013). In

                                               28
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20             PageID.1811      Page 29 of 31



  Apprendi, the Supreme Court held that, “[o]ther than the fact of a prior conviction, any fact

  that increases the penalty for a crime beyond the prescribed statutory maximum must be

  submitted to a jury, and proved beyond a reasonable doubt.” Apprendi, 530 U .S. at 490.

  In Blakely, the Supreme Court clarified “that the ‘statutory maximum’ for Apprendi

  purposes is the maximum sentence a judge may impose solely on the basis of the facts

  reflected in the jury verdict or admitted by the defendant.” Blakely, 542 U.S. at 303. In

  Alleyne, the Supreme Court extended Apprendi to mandatory minimum sentences, ruling

  that any fact that increases a mandatory minimum sentence is an “element” of the offense

  that must be submitted to the jury and proven beyond a reasonable doubt. Alleyne, 570

  U.S. at 111-12.

         In Lockridge, the Michigan Supreme Court held that, under Alleyne, the Michigan

  sentencing guidelines violate the Sixth Amendment because the guidelines “require

  judicial fact-finding beyond facts admitted by the defendant or found by the jury to score

  offense variables that mandatorily increase the floor of the guidelines minimum sentence

  range.” Lockridge, 870 N.W.2d at 506. The court’s remedy was to make the guidelines

  advisory only. Id. at 520-21. The United States Court of Appeals for the Sixth Circuit has

  since issued a decision agreeing with Lockridge and ruling that Alleyne clearly established

  that Michigan’s pre-Lockridge mandatory minimum sentencing guidelines scheme violated

  the Sixth Amendment. Robinson v. Woods, 901 F.3d 710, 716-18 (6th Cir. 2018). The

  Sixth Circuit explained that “[a]t bottom, Michigan’s sentencing regime violated Alleyne’s

  prohibition on the use of judge-found facts to increase mandatory minimum sentences.”

  Id. at 716. This Court is bound by the Sixth Circuit’s decision.



                                              29
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20              PageID.1812      Page 30 of 31



         Alleyne applies to Petitioner’s case. Petitioner was sentenced on June 19, 2013

  and his direct appeal concluded in 2015. Alleyne was decided on June 17, 2013. Alleyne

  was thus clearly established law before Petitioner’s convictions and sentences became

  final and it governs his sentencing. Consequently, the Court concludes that Petitioner is

  entitled to habeas relief, in part, on his sentencing claim because “Alleyne’s holding

  rendered Michigan’s then-mandatory sentencing regime unconstitutional...” Id. at 715.

  Accordingly, the Court shall grant Petitioner habeas relief on his Alleyne claim and order

  the State to conduct a re-sentencing procedure in conformity with the Sixth Circuit’s

  decision in Robinson. Id. at 718; see also Morrell v. Burton, No. 2:17-CV-10961, 2020 WL

  59700, *3-4 (E.D. Mich. Jan. 6, 2020) (Steeh, J., granting habeas relief on similar claim).

         V.     Conclusion

         For the reasons stated, the Court concludes that Petitioner is entitled to habeas

  relief on his sentencing claim, in part, but is not entitled to habeas relief on the remainder

  of his claims. Accordingly, the Court CONDITIONALLY GRANTS IN PART the habeas

  petition as to the Alleyne sentencing claim, but DENIES the habeas petition as to the

  remaining claims and DISMISSES WITH PREJUDICE those claims. If the State fails to

  take action to re-sentence Petitioner within 120 days of the filing date of this decision, he

  may seek an unconditional writ releasing him from custody.

         Before Petitioner may appeal this decision, a certificate of appealability must issue.

  See 28 U.S.C. § 2253(c)(1)(a); FED. R. APP. P. 22(b). A certificate of appealability may

  issue only if the petitioner makes “a substantial showing of the denial of a constitutional

  right.” 28 U.S.C. § 2253(c)(2). When a court denies habeas relief on the merits, the

  substantial showing threshold is met if the petitioner demonstrates that reasonable jurists

                                               30
Case 2:17-cv-11578-NGE-SDD ECF No. 13 filed 07/14/20             PageID.1813      Page 31 of 31



  would find the court’s assessment of the claim debatable or wrong. Slack v. McDaniel,

  529 U.S. 473, 484-85 (2000). “A petitioner satisfies this standard by demonstrating that

  . . . jurists could conclude the issues presented are adequate to deserve encouragement

  to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). When a court denies

  relief on procedural grounds, a certificate of appealability should issue if it is shown that

  jurists of reason would find it debatable whether the petitioner states a valid claim of the

  denial of a constitutional right and that jurists of reason would find it debatable whether

  the court was correct in its procedural ruling. Slack, 529 U.S. at 484-85. The Court

  concludes that Petitioner fails to make a substantial showing of the denial of a

  constitutional right as to his habeas claims (other than the Alleyne sentencing claim) and

  that reasonable jurists could not debate the correctness of the Court’s procedural rulings.

  Accordingly, the Court DENIES a certificate of appealability.

         Lastly, the Court concludes that an appeal from this decision cannot be taken in

  good faith. See FED. R. APP. P. 24(a). Accordingly, the Court DENIES Petitioner leave

  to proceed in forma pauperis on appeal.

         IT IS SO ORDERED.



                                                    ;s/ Nancy G. Edmunds
                                                    NANCY G. EDMUNDS
                                                    UNITED STATES DISTRICT JUDGE

  Dated: July 14, 2020




                                              31
